             Case 18-10313            Doc 207       Filed 01/30/19         Entered 01/30/19 09:15:24                  Page 1 of 3
                                                                                                Business Hours (U.S. Continental Local Time)
                                                                                                              Monday-Friday 8 a.m. to 5 p.m.

                                                                                                                            Physical Address
        PO Box 1077; Hartford, CT 06143-1077
                                                                                       14523 SW Millikan Way; Suite 200; Beaverton, OR 97005

                                                                                                                                 Payments
                                                                                                  PO Box 54420; Los Angeles, CA 90054-0420

                                                                                                      Correspondence, Inquiries, and Notices
                                                                                                       PO Box 1077; Hartford, CT 06143-1077

                                         L103AE.1                                                                      Phone: 866.570.5277
               BAKER JR, JERRY L                                                                                         Fax: 866.578.5277
                                                                                                                          www.seterus.com




                                                                                       December 18, 2018
                                                                                       Loan Number:
                                                                                       Serviced by Seterus, Inc.
            RE: 3027 WINBOURNE AVE
                BATON ROUGE, LA 70805-5754


        Dear BAKER JR, JERRY L:

        We are responding to your request for the payoff total on loan number 25268701. All of the conditions in this
        statement must be met for your loan to be paid in full. Subject to these conditions, the amount required to pay
        your loan in full by December 28, 2018 is $33,536.94. This includes an unpaid principal balance of
        $27,310.84. The amount quoted in this statement may increase due to additional interest and fees.

        PAYOFF CONDITIONS

        n    If payoff funds are received after December 28, 2018, an additional $3.37 interest is required for each
             day after that date.

        n    If any charges (including escrow disbursements) are posted to your account after the date of this letter,
             you also will have to pay those charges.

        n    You must continue to make your scheduled loan payments when due. A late charge of $5.88 may be
             assessed in accordance with your loan agreement if the loan installment is not received prior to the
             expiration of your grace period.

        n    All payments that we previously have received and receive in the future must clear. If they do not clear,
             additional funds may be required to cover the shortage.

        n    At our option, we will return funds that are insufficient to complete the payoff, along with a new quote.
             Interest will continue to accrue until the full payoff is received.




THIS COMMUNICATION IS FROM A DEBT COLLECTOR AS WE SOMETIMES ACT AS A DEBT COLLECTOR. WE ARE ATTEMPTING TO COLLECT A DEBT
AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE. HOWEVER, IF YOU ARE IN BANKRUPTCY OR RECEIVED A BANKRUPTCY
DISCHARGE OF THIS DEBT, THIS LETTER IS NOT AN ATTEMPT TO COLLECT THE DEBT. THIS NOTICE IS BEING FURNISHED FOR YOUR INFORMATION
AND TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS. IF YOU RECEIVE OR HAVE RECEIVED A DISCHARGE OF THIS DEBT THAT IS NOT
REAFFIRMED IN A BANKRUPTCY PROCEEDING, YOU WILL NOT BE PERSONALLY RESPONSIBLE FOR THE DEBT. SEE IMPORTANT DISCLOSURES IN
THIS LETTER.
                                                                                                                        Page 1 of 3
   Case 18-10313            Doc 207        Filed 01/30/19          Entered 01/30/19 09:15:24               Page 2 of 3

BAKER JR, JERRY L
December 18, 2018
Loan number:



The payoff total in this statement is good through December 28, 2018, unless a payoff statement with a later
date is issued by us. If you do not pay prior to that date, please request an updated payoff statement prior to
sending any funds. We do not provide a payoff statement over the phone. The terms of this payoff statement
may only be modified when we issue a subsequent payoff statement.

If you currently make loan payments to us via AutoPay, it will be automatically discontinued once the loan is
paid in full. However, if you would like to cancel your AutoPay before your loan is paid in full, please
contact us at 866.570.5277. If a draft is scheduled to occur in less than five days, do not place a stop payment
on the draft. If this results in any overpayment on the loan, a refund with be mailed within 30 days.

We will return any excess funds after the payoff as well as send any remaining escrow balance, subsequent
refunds, and year-end information to the mailing address on file. Escrow funds will be released
approximately 20 business days after the loan is paid in full.

Send your payment to the attention of the Transaction Processing Department. If we receive your payoff
funds after 4 p.m. Pacific time, we will process them the next business day; otherwise, we will process payoff
funds the same day that we receive them. The payment(s) to pay off the loan must clear in order for us to
release the lien. Personal checks are subject to a 21-day hold or more to ensure the payment has cleared.
Upon receipt of all funds required to pay your loan in full, including all contractual charges, we will forward
the satisfaction and documents to the county for recording.

PAYMENT INSTRUCTIONS

WIRING INSTRUCTIONS                                          OVERNIGHT ADDRESS
 JP Morgan Chase Bank, Tampa, FL                              Seterus, Inc.
 ABA: 0210-0002-1                                             Transaction Processing Department
 Account: 859310005                                           14523 S.W. Millikan Way, Suite 200
 Seterus, Inc.                                                Beaverton OR 97005
 Loan Number:                                                 Loan Number:
 Borrower Name: BAKER JR, JERRY L                             Borrower Name: BAKER JR, JERRY L




                                                                                                                         Page 2 of 3
     Case 18-10313                   Doc 207             Filed 01/30/19                Entered 01/30/19 09:15:24                           Page 3 of 3

 BAKER JR, JERRY L
 December 18, 2018
 Loan number:



 THIS PAYOFF STATEMENT EXPIRES ON December 28, 2018.
    Due Date of Next Payment:                                                                                                                    April 01, 2014
    Interest Rate:                                                                                                                                   4.50000%
    Per Diem Rate:                                                                                                                                        $3.37
    Current Principal Balance:                                                                                                                     $27,310.84
    Unpaid Interest:                                                                                                                                   5,928.85
    Escrow Overdraft:                                                                                                                                      0.00
    Deferred Principal:                                                                                                                                    0.00

       Unpaid Open Charges Through December 18, 2018:
           Property Inspection Costs:                                                                                                                   240.00
           Valuations Costs:                                                                                                                             85.00
      Less Suspense:                                                                                                                                   -27.75

      Total Amount Secured by the Mortgage or Deed of Trust:                                                                                       $33,536.94

      Additional Required Contractual Fees
      Recording Cost to Release Documents:                                                                                                               0.00

      Total Amount Due as of December 28, 2018:                                                                                                    $33,536.94

If you have any questions, please contact us at 866.570.5277.


Sincerely,


Seterus, Inc.


IMPORTANT NOTE: The owner of your loan is Fannie Mae (Federal National Mortgage Association), 3900
Wisconsin Avenue NW, Washington, DC 20016-2892, 800.232.6643. Fannie Mae has contracted with us to
service and respond to inquiries about your loan. Please direct all correspondence to Seterus, Inc., PO Box
1077, Hartford, CT 06143-1077.

                                                                       IMPORTANT DISCLOSURES
COLORADO: Seterus, Inc. maintains a local office at 355 Union Boulevard, Suite 250, Lakewood, CO 80228, 888.738.5576. NEW YORK CITY:
1411662, 1411665, 1411669. OREGON: Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a
complaint, call 866.814.9710 or visit http://dfr.oregon.gov. TEXAS COLLATERAL ONLY: COMPLAINTS REGARDING THE SERVICING OF
YOUR MORTGAGE SHOULD BE SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR, SUITE
201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877.276.5550. A complaint form and instructions may be
downloaded and printed from the Department's website located at www.sml.texas.gov or obtained from the department upon request by mail at the
address above, by telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.




                                                                                                                                                                  Page 3 of 3
